The records of the clerk of this court show that on April 20, 1904, a petition in error, with case-made attached, in the above-entitled cause, was filed in the Supreme *Page 340 
court of the territory of Oklahoma, and that upon the admission of Oklahoma as a state said cause was transferred to the Supreme Court of the state of Oklahoma. Upon the organization of the Criminal Court of Appeals, as directed by statute, the Supreme Court transferred said cause to this court; but no record, petition in error, case-made, or briefs have ever been transferred to this court. No appearance has ever been made in this court on behalf of plaintiff in error, although said cause has been assigned and continued from term to term since the organization of this court. It appearing that plaintiff in error has abandoned his appeal, for the reasons stated, the appeal is, on the motion of Assistant Attorney General, Charles L. Moore, dismissed for want of prosecution, with direction to the district court of Pottawatomie county to cause the judgment and sentence to be carried into execution.